 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DOVIE DEWDROP LEEN,                                 No. 2:20-cv-2231-JAM-JDP (PC)
12                        Plaintiff,
13            v.                                          ORDER
14    CUEVA, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 30, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed March 30, 2021, are adopted in full;
 3          2. All claims other than plaintiff’s First Amendment retaliation and Eighth Amendment
 4   sexual assault claims against defendant Montejo are dismissed without prejudice;
 5          3. Plaintiff’s motions for injunctive relief, ECF Nos. 10 & 13, are denied; and
 6          4. The matter is referred back to Magistrate Judge Jeremy D. Peterson to direct service on
 7   defendant Montejo.
 8

 9   DATED: May 20, 2021                          /s/ John A. Mendez
10                                                THE HONORABLE JOHN A. MENDEZ
                                                  UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
